Title: John Hartwell Cocke to James Madison, 29 August 1827
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo
                                
                                Aug. 29. 1827.
                            
                        
                        Upon my return home three days ago, I found the inclosed Letters from Mr. Short. As they contain interesting
                            information, in relation to our vacant Chair at the University (which it is so desirable should be filled as promptly as
                            possible) I avail myself of the earliest opportunity to forward them to you—When I lately passed through Richmond, I
                            learned from Mr. Johnson, that he had received assurances, in every way so favourable of the qualifications of a Mr.
                            Patterson of Phila. as to induce him to write to you on his behalf—but it may not be amiss as there was no certainty,
                            that we could obtain Mr. P—to have a second string to our bow.
                        The injury to the Tobacco from the late Storm will not be as great as I at first apprehended—still the crop
                            must be seriously reduced in value & quantity—I hope you have been more favoured behind the Mountains. Yours with
                            high respect & Esteem
                        
                            
                                John H. Cocke
                            
                        
                    PS. I shall be at Albemarle Court on Monday next.